DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzuca et al. (U.S. Publication No. 2005/0070915).
	Mazzuca et al. discloses a method for injecting bone cement into a bone (paragraph 54), comprising: inserting at least a distal portion of a cannula (30) percutaneously into a bone; manually actuating a master-slave hydraulic assembly to deliver a bone cement mixture from a bone cement container through the cannula and into the bone (paragraph 70); and manually actuating a pressure release mechanism (50) of the hydraulic assembly to reduce pressure in the master-slave hydraulic assembly to cease delivery of bone cement from the cannula substantially instantaneously (paragraph 66).
Regarding claim 12, actuating the pressure release mechanism comprises actuating one or both of a) a bypass valve (50) that causes a decrease of pressure in the hydraulic assembly (paragraph 66) and causes a slave piston to move proximally within the bone cement container (the slave piston moving proximally is an inherent effect of releasing pressure) and b) actuating an actuator operably coupled to the master-slave hydraulic assembly to decrease pressure in the hydraulic assembly in a non-incremental manner to cause the slave piston to move proximally.
Regarding claim 20, Mazzuca et al. discloses a method for injecting bone cement into a bone, comprising: inserting at least a distal portion of a cannula (30) percutaneously into a bone; actuating a master-slave hydraulic assembly to deliver a bone cement mixture from a bone cement container through the cannula and into the bone (paragraph 70); and actuating a pressure release mechanism (50) of the hydraulic assembly to reduce pressure in the master-slave hydraulic assembly to cease delivery of bone cement from the cannula substantially instantaneously (paragraph 66), wherein actuating the pressure release mechanism comprises actuating one or both of a) a bypass valve that causes a decrease of pressure in the hydraulic assembly and causes a slave piston to move proximally within the bone cement container (paragraph 66, (the slave piston moving proximally is an inherent effect of releasing pressure) and b) actuating an actuator operably coupled to the master-slave hydraulic assembly to decrease pressure in the hydraulic assembly in a non-incremental manner to cause the slave piston to move proximally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzuca et al. (U.S. Publication No. 2005/0070915) in view of Ferreyro et al. (U.S. Patent No. 8992541).
Mazucca et al. discloses the method as stated above, wherein the master-slave hydraulic assembly comprises: a distal hydraulic fluid container (Figure 4, thin cylinder above 60); a slave piston (66) having a proximal end disposed and slidably movable in the distal hydraulic fluid container and a distal end disposed and slidably movable in the bone cement container (Figure 2), the distal end of the slave piston and a distal end of the bone cement container defining a first chamber configured to hold the bone cement mixture therein (Figure 2) and the proximal end of the slave piston and proximal end of the distal hydraulic fluid container defining a second chamber configured to hold a hydraulic fluid therein (thin tube above 60); a hydraulic line (15) operably coupled to the proximal end of the distal hydraulic fluid container; a proximal hydraulic fluid container (46) removably coupled to and in fluid communication with a proximal end of the hydraulic line (Figure 2), the proximal hydraulic fluid container defining a third chamber configured to hold the hydraulic fluid therein (Figure 2); and an actuator (45, 44, 42) movably coupled to the proximal hydraulic fluid container, the actuator having a master piston (44) and a control mechanism (45) selectively actuatable to move the master piston incrementally within the third chamber or to slidably move the master piston within the third chamber, wherein actuation of the actuator to move the master piston distally in the third chamber causes hydraulic fluid to flow from the third chamber to the second chamber, causing the slave piston to move distally to eject bone cement from the first chamber, through the cannula and into the bone (Figure 2).
Mazucca et al. fails to disclose that the distal hydraulic container is removable coupled to a proximal end of the bone cement container. Ferreyro et al. teaches a master-slave hydraulic assembly (Figure 1) having a bone cement container holding bone cement (CO) and a hydraulic container (1) that is removably coupled to a proximal end of the bone cement container (Column 6, Lines 60-67). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Mazucca et al. with the distal hydraulic removably coupled from the proximal end of the bone cement container in view of Ferreyro et al., since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 28, the limitations are a combination of claims 11-13, 20, 21 which have been disclosed above. 
	
Allowable Subject Matter
Claims 14-19, 22-27, 29, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose the hydraulic line is operably coupled to the distal hydraulic fluid container by a 3 way stopcock. The stopcock is actuatable to fluidly communicate the hydraulic line with the second chamber or isolate them.
The prior art alone or in combination fails to disclose an actuator having a shaft with a plurality of teeth for engaging a threaded bore in a proximal portion of the proximal hydraulic fluid container wherein the teeth are movable by a control mechanism between and a first a second position to engage and disengage the bore. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775